DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 3/19/2020. Claims 1-10 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 3/19/2020 is being considered.

Drawings
The drawings are objected to because of the following informalities:
Figures 5-8 are blurry and fuzzy and difficult to read. The examiner recommends submitting replacement drawings in the same style as Figs. 1-4.
Figs. 5 and 6 do not contain any reference characters described in the specification. Each drawing should have at least one reference character that is described in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling members” (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “constructed by pouring concrete between precast panels” (line 2) is indefinite because it is unclear if the concrete is required. Does applicant intend for claim 1 to require the concrete?

Claim 3, “the coupling members have a structure” is indefinite because it is unclear what the claim requires. It is unclear how the structure is intended to limit the claim. Is the structure referring to a particular feature of the coupling members?
Claim 3, “both end portions” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 3, “the both end portions” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 3, “the same direction” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 5, “coupled…by bolt-nut fastening” is indefinite because it is unclear what the claim requires. Does applicant intend for the limitation to require a bolt and a nut?
Claim 6, “the outer panel is formed higher than the inner panel” is indefinite because it is unclear what the claim requires. Does applicant intend for the limitation to require the outer panel being positioned at a higher elevation than the inner panel, or having a greater height than the inner panel?
Claim 8, the claim appears to be drawn to method steps of forming the product. It is unclear how the claimed product requires pouring concrete. Does applicant intend for the concrete to be positively recited? Does applicant intend for the central space to be 
Claim 8, “the 5precast slab” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 9, “the lower ends” is indefinite because the limitation lacks proper antecedent basis in the claims. See also claim 10.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 19520082 A1 (‘DE ‘082’).
Claim 1, DE ‘082 provides a precast wall having an integrated wall structure constructed by pouring concrete between precast panels (note that the method of forming the device is not germane to the issue of patentability of the device itself and this limitation has not been given patentable weight), the 5precast wall comprising:
an outer panel 2 and an inner panel 2 spaced apart at a distance and facing each other (Fig. 1);
a plurality of truss connection members 3 connecting the outer panel and the 
10rail members 5 buried in the outer panel and the inner panel, respectively, and connected to the truss connection members (Fig. 1),
wherein the truss connection members include horizontal members (8; note that members 8 are nonetheless oriented horizontally; Fig. 1) spaced apart at a distance and horizontally connecting the rail members (Fig. 1) and inclined members (8; note that additional members 8 are nonetheless inclined; Fig. 1) respectively connecting 15the rail members in an oblique direction between one horizontal member and another horizontal member of the horizontal members (Fig. 1); and
coupling members 6 respectively coupled [to] one surface of a corresponding rail member, of the rail members connected to the 20truss connection members, in a longitudinal direction (Fig. 1).
Claim 2, DE ‘082 further provides wherein the rail members comprise extension members (sides of 5; Fig. 4) extending in longitudinal directions and buried in the outer panel and the 25inner panel (Figs. 2 and 4) and a plurality of link members 9 connected to the extension members (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
DE 19520082 A1 (‘DE ‘082’) in view of KR 10-1001208 (‘KR ‘208’).
Claim 9, DE ‘082 teaches all the limitations of claim 1 as above, but is silent as to lower connection members fastening the lower ends of the outer panel and the inner panel to a foundation, thereby allowing the outer panel and the inner panel to resist wind load or impact load. However, KR ‘208 teaches a precast wall comprising lower connection members fastening lower ends of an outer panel and an inner panel to a foundation, thereby allowing the outer panel and the inner panel to resist wind load or impact load (abstract; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating 10lower connection members fastening the lower ends of the outer panel and the inner panel to a foundation, thereby allowing the outer panel and the inner panel to resist wind load or impact load, with the reasonable expectation of connecting the wall to a foundation using known techniques and methods.

Allowable Subject Matter
Claims 3-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, particularly DE ‘082 does not teach or disclose, alone or in combination the totality of the claimed invention, including inter alia both end portions of the coupling members having threads formed thereon. There would be no motivation to form threads on both end portions of the coupling members of DE ‘082.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635